Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation “our” in 6th line appears to be a typographical error and should it be --or--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
th line; “the second DC-DC converter” in 9th line; “the DC-DC converter in 12th line and the last line; “the terminals” and “the parallel circuit” in 14th and 16th line.  Claim 14 recites the limitations “the terminal in first line, “the terminals” in second line. There are insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation “a first input and output having three terminals” or “a second input and output”.  The term “input and output” is unclear whether it is an input or an output and drawings show only two terminals L1 and N.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 2012/0242,229).

Regarding claim 1, Xu discloses an apparatus for coupling power systems with a single-phase AC system or a further DC system (paragraphs [0011-0012]), the apparatus comprising: a non-inverting DC-DC converter (boost-buck converter, positive input-positive output); and an inverting DC-DC converter (negative input-positive output), wherein the non inverting DC-DC converter and the inverting DC-DC converter each have a first input and/or output (input of Ca1, Ca2) and a second input and/or output (Co1, Co2), wherein the first input and/or output of the first DC-DC 
Regarding claim 2, Fig. 7 shows wherein the first DC-DC converter and the second DC-DC converter have a shared coil (La3).  
Regarding claim 4, Xu discloses wherein the first and second DC-DC converters are transformer-less buck converters, boost converters and/or buck-boost converters (paragraphs [0011-0012]).  
Regarding claim 5, Xu discloses and implies wherein at least one of the DC-DC converters is a bidirectional DC-DC converter.  

Regarding claim 7, Xu disclose and implies wherein the first converter valve and/or the second converter valve is/are a bidirectional converter valve.  
Regarding claim 8, Xu discloses and implies wherein the apparatus includes a filter for filtering current ripples on the second side of the DC-DC converter.  
Regarding claim 9, Xu discloses an arrangement for coupling a DC system with a multiphase AC system (three-phase), characterized in that the arrangement includes at least two apparatuses, each of the two apparatuses being the apparatus according to claim 1.  
Regarding claim 10, Fog 4 shows wherein the first inputs and/or outputs of the apparatuses include a first terminal for connection to one phase conductor each of the multiphase AC system, and wherein the second terminals of the first input and/or output of the apparatuses are connected to a neutral conductor of the multiphase AC system.  

Regarding claim 12, Xu discloses and implies wherein coils of the DC-DC converters of the apparatuses are magnetically coupled.  
Regarding claim 18, Xu disclose and implies wherein the power system is a DC system and/or a motor vehicle electrical system.  
Regarding claim 14, Xu discloses a circuit arrangement for a DC-DC converter module (Fig 7) comprising: a non-inverting DC-DC converter (boost-buck converter, positive input-positive output); an inverting DC-DC converter (negative input-positive output), which include shared components including shared converter valves (Da3 and Da4) and a shared storage throttle (La3); a first input and output having three terminals, one for a first positive potential (upper one), one for neutral potential (middle) and one for negative potential (lower one); and a second input and output having two terminals (Co1 + and neutral, neutral and Co2 -), one for a second positive potential and one for the neutral potential, the terminals being connected to each other for the neutral potential.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iyasu (US 20210028717) discloses a full bridge rectifier and a power converter.
Schumacher (US 202000136504) discloses a full bridge rectifier for a voltage booster.
Jeon (US 20170282728) discloses a vehicle power control device having a closed loop buck-boost converter connected with open loop converters in parallel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759.  The examiner can normally be reached on M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH CHANG/Primary Examiner, Art Unit 2849